PER CURIAM
Defendant appeals his convictions for burglary in the first degree, ORS 164.225, and criminal mischief in the second degree. ORS 164.354. In CA A74258, his probation was revoked on two other convictions in CA A74257. The cases were consolidated for appeal. Defendant challenges only the sentence imposed on the burglary conviction. The state concedes that the court erred in sentencing on that conviction under ORS 137.635. We accept that concession. State v. Haydon, 116 Or App 347, 842 P2d 410 (1992).
Sentence for burglary in the first degree in CA A74258 vacated and remanded for resentencing; otherwise affirmed.